OPINION OF THE COURT
PACKEL, Justice.
The only issue we need to decide1 is the right of the appellant, who was found guilty of second-degree murder, to a new trial because of a supplemental charge of the trial judge in answering a question put to him by the jury.
The appellant and Myers were passengers in Sanabria’s car when it was driven near the home of an elderly lady. There was some conflict in the testimony as to whether their purpose was to burglarize or to obtain money by a ruse. There was some testimony that only after Myers got out of the car with a tire iron did the appellant realize that force was to be used and that almost immediately thereafter the appellant and Sanabria left the area. It is admitted that Myers broke into the premises of the lady and killed her by the use of the tire iron. There was further evidence that appellant and Sanabria returned to the general area and picked up Myers and that thereafter the appellant learned for the first time of the homicide.
After the jury had been out for some time they asked three questions, one of which was:
“If the Defendant did not know, up to the moment Myers got out of the car with the tire iron that burglary was to be perpetrated, could he be considered as an accomplice?”
The judge’s response was very extensive and included the following:
“Ladies and gentlemen, if the Defendant didn’t know until the moment that Myers got out of the car that there was a burglary afoot, then up to that point he should not be considered an accomplice, and as of that moment, *599would not be under the Felony Murder Doctrine or the theory of accomplice as previously explained, responsible for the events that then transpired.”
* % * * * * *
“You would have to look very carefully at what did or did not happen after that. He is not in the picture as an accomplice to the time up until then, because he didn’t know anything about it. Okay, then what about after-wards? Well, the fact is of course for you to decide, but to be of some help, perhaps, I think I will comment further. You would have to decide whether what happened after that, what he did after that, was that aiding or abetting the committing of the offense in some way.”
Defense counsel’s objection was as follows:
“The only object [sic] I would have as to the Supplemental instructions, I am not sure the Court made it clear if Mr. McCleary left that scene without being an accomplice to burglary and robbery, and that at some later time became involved as coming back to pick up Mr. Myers after he had committed the burglary, that under those circumstances the Felony Murder Doctrine as defined by the Statute would not apply, since what he really is doing here is aiding the flight of Mr. Myers and that the death of Miss Bigler did not occur during his aiding the flight of the principal.”
The judge’s reply was, “I think I have done as well as I can do. I note your point, but will let it stand.”
Although the judge’s charge was not too definite, a reasonable understanding of the jury could have been that aid only in the flight of a felon would make an accomplice guilty of a prior murder of which the accomplice knew nothing. The Commonwealth’s first contention is that a participant in a burglary or robbery, including the driver of a get-away car, can be found guilty of felony-murder. Reliance is placed upon Commonwealth v. Melton, 406 Pa. 343, 178 A.2d 728 (1962), cert. denied, 371 U.S. 851, 83 S.Ct. 93, 9 L.Ed.2d 87, but that case deals with a defendant who participated in the felony scheme. In the instant case, the jury’s question *600did not relate to one who participated in a felony scheme but one who participated only in enabling flight after the felony and after the murder had been completed.
The Commonwealth makes the further argument by way of the following syllogism: participation in a felony is a basis for felony-murder; flight is part of a felony; and, therefore, participating in flight is a basis for felony-murder. The logic falls down with an analysis of the minor premise. Flight might be part of a felony for a given statutory purpose, i. e., a killing during flight can be considered as a killing during the commission of a felony. That does not mean that one who only aids flight without participating in the felony plan and without knowledge of a death in the commission of the felony can be held responsible for the killing.
The Crimes Code refers to felony-murder when a defendant acts “as a principal or an accomplice in the perpetration of a felony.”2 It also specifically defines “accomplice” in terms of an accessory before the fact.3 In further contrast the Crimes Code deals with flight and other after-the-fact conduct as a new statutorily defined crime.4 Under the circumstances of this case we have a very important issue declared in the supplemental charge to the jury in a manner which could reasonably have led them to a mistaken understanding of a pertinent principle of law.
Judgment of sentence reversed and new trial ordered.
NIX, J., filed a dissenting opinion.

. Two other issues present serious questions of law which need not be decided for this appeal.


. 18 Pa.C.S.A. § 2502(b) (Supp.1977-78).


. 18 Pa.C.S.A. § 306(c).


. 18 Pa.C.S.A. § 5105. See Commonwealth v. Wright, 235 Pa.Super. 601, 606, 344 A.2d 512, 515 (1975). In Commonwealth v. McFadden, 448 Pa. 146, 150, 292 A.2d 358, 360 (1972), it is pointed out, “If one knows another has committed a felony and in any manner aids him to escape arrest he is guilty of being an accessory after the fact.”